Case 5:18-cv-00066-MFU-JCH Document 731 Filed 08/25/21 Page1of1 Pageid#: 18932

APPEARANCE SHEET
FOR THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

 

 

 

 

HARRISONBURG DIVISION
ALI \nsurance (p. ) CASE NO.: 5.1ZCV (ple
)
v, ) DATE:__glas]at
)
Qexus Services, Ine. )
)

TYPE OF HEARING: Motions ya.

 

 

 

 

\S mu
2 9 keg 2 ee oe eo oo ok 2 ko oe koe fe ke eo oe eo os ko i ok kf kk a aR fe fe af ofc akc ake aft ake ake ake akc afc ake akc ake akc kok akc ae ake ade ae akc ake ake ake ke ake ake oe ae ake
PARTIES/SPEAKERS:
1 USMJ — Joel C. Hoppe 6.
2, T- bustin fai 7,
3. A-Car\ Anderson (bled 8,
- A -Christoeher OO (gray) 9, deputy clerk — Karen Dotson
5 10.

 

Time in Court: |\tOlo - 1A: AY= \ Your,

 

 

 

 

 

 

FOGG RRR SRG IGIIOI GIGI GIGS G  GE koa a a kd keke ak cake ak

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CD NO(S). Courtroom & RECORDED BY: Karen Dotson
Index Spkr. Index Spkr. Index Spkr. Index Spkr. Index Spkr.
No. No. No. No. No.
WO | 4 IA |e Lt Voda) 2 QO | 1,4
Tira | 320 |\a 2, | WS 2
3 Sok, | Wit SS & | Al ||
\ 33 11,3 | 50 113 8 WY, | 2a la,
g 13.1 31 {1,3 Lo 4 a5 | |
4) | 3F | “I AY ||
iO 13, aA | 3 | IO {U.\
NW 11.3 a1) Su U
12 Yo 13, a2 | 3, la. AY
5 143 | w 13 [57 la Lu
LA 1.3 AR OO 1,2 LG ja, )
ts bey | in 14
12 Be tity | ty ti4

 

 

 

 

 

 

 

 

 

 

 

 
